
	
		II
		111th CONGRESS
		1st Session
		S. 316
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2009
			Mrs. Lincoln (for
			 herself, Mr. Crapo,
			 Mr. Alexander, Mr. Pryor, Mr.
			 Cornyn, Ms. Cantwell,
			 Ms. Landrieu, Mrs. Murray, and Mr.
			 Vitter) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the reduction in the rate of tax on qualified timber gain of
		  corporations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Timber Revitalization and Economic
			 Enhancement Act II of 2009.
		2.Permanent reduction in
			 rate of tax on qualified timber gain of corporations
			(a)In
			 generalSection 1201(b)(1) of
			 the Internal Revenue Code of 1986 is amended by striking and beginning
			 on or before the date which is 1 year after such date.
			(b)Conforming
			 amendmentParagraph (3) of section 1201(b) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(3)Computation for
				taxable years in which rate first appliesIn the case of any
				taxable year which includes the date set forth in paragraph (1), the qualified
				timber gain for such year shall not exceed the qualified timber gain properly
				taken into account for the portion of the year after such
				date.
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendment made by section 15311(a) of the Food, Conservation,
			 and Energy Act of 2008.
			3.Permanent timber
			 REIT modernization
			(a)In
			 generalSection 856(c)(5)(H) of the Internal Revenue Code of 1986
			 is amended by striking clause (iii).
			(b)Conforming
			 amendmentSection 856(c) of the Internal Revenue Code of 1986 is
			 amended by striking paragraph (8).
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendment made by section 15312 of the Food, Conservation, and
			 Energy Act of 2008.
			4.Permanent
			 qualification of mineral royalty income for timber REITs
			(a)In
			 generalSection 856(c)(2)(I) of the Internal Revenue Code of 1986
			 is amended by striking the first taxable year beginning after the date
			 of the enactment of this subparagraph and inserting any taxable
			 year.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the amendment made by section 15313(a) of the Food, Conservation,
			 and Energy Act of 2008.
			5.Permanent
			 modifcation of prohibited transaction rules for timber property
			(a)In
			 general
				(1)Section
			 857(b)(6)(D)(v) of the Internal Revenue Code of 1986 is amended by striking
			 , in the case of a sale on or before the termination
			 date,.
				(2)Section
			 857(b)(6)(G) of such Code is amended by striking In the case of a sale
			 on or before the termination date, the sale and inserting The
			 sale.
				(3)Section 857(b)(6)
			 of such Code is amended by striking subparagraph (H).
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendments made by section 15315 of the Food, Conservation, and
			 Energy Act of 2008.
			
